DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
The amended claims (dated 09/07/2020) are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “robot” in Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
Pages 4-5, several paragraphs states “the prior art”. The specification does not describe what the “prior art” is,
All lines in the Brief Description of the Drawings Section on page 8 needs to be double spaced.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. 
The claimed invention appears to defy a law of nature and appears inconsistent with current knowledge in the art. See MPEP 2107.02 (III)(B) (“Rejections under 35 U.S.C. 101 based on a lack of credible utility have been sustained by federal courts when, for example, the applicant failed to disclose any utility for the invention or asserted a utility that could only be true if it violated a scientific principle, such as the second law of thermodynamics, or a law of nature, or was wholly inconsistent with contemporary knowledge in the art.  In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967)”). 
	More specifically, Claims 1-16 are directed to a generator for “production of electricity” (refer to Claim 1 & 11) in “continuous interaction with the movement of the arcs” (refer to Claim 1 & 4) or to a robot that “powers itself” from stored power in a battery (refer to Claim 14 & 16). The only force acting on the pendulum is by “using magnets” (refer to Claims 6-7 & 13).  For example, page 15, Lines 4-14 of the specification reads: 
Magnet plates with a suspended pendulum sticker at the bottom. Magnet plates mounted on the ground base of the device and swaying according to the movement of the pendulum and between it and the other magnet enough distance to allow movement and does not stop the pendulum in one direction and swaying to push the pendulum to the other side.


One of ordinary skilled in the art would recognize that because of air friction and gravity, ANY pendulum would eventually stop swinging. The present invention claiming that “increasing the use of gravity in the production of electricity by using two repulsive magnets” (refer to Claim 13) appears to violate the principles of conservation of energy without providing how gravity is “increased”. Therefore, as claimed, the present invention is inoperable as disclosed and claimed lacks patentable utility.
Moreover, the present invention states on specification (page 7, line 7-10) “The generating devices of the present invention can effectively aid in supplying the additional electrical requirements in conjunction with present facilities”. Supplying “additional electrical requirement” is well known as a perpetual motion machine – A perpetual motion machine, also known as a perpetuum mobile (Latin), refers to a hypothetical machine that keeps operating forever or produces more energy than it consumes. It is considered impossible by the laws of thermodynamics. Therefore, given that the present invention’s pendulum appears to not have any capacity to initiate or maintain rotation. 
It must be noted that the applicant’s description of the principle of energy as “centripetal and centrifugal are equal and opposite but do not operate on the same body and thus do not cancel each other. And that doubling the speed of rotation returns FOUR times the force” appears to be inaccurate at best – refer to specification page 2, lines 11-18. As stated above, because of air friction and gravity, ANY pendulum would eventually stop swinging. Therefore, the claimed invention does not appear to include a pendulum having credible design feature capable of centrifugal force AS CLAIMED.  


Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)	A model or exhibit will not be admitted as part of the record of an application unless it:
(1)	Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)	Is specifically required by the Office.

(b)	Notwithstanding the provisions of paragraph (a) of this section, a model, working model, or other physical exhibit may be required by the Office if deemed necessary for any purpose in examination of the application. 

The applicant is requested to furnish a working model of the claimed invention for the purpose of demonstrating operability, utility, and patentability.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only (for example claim 10). Note the format of the claims in the patent(s) cited. For example (Other amendments are necessary) – 
Regarding Claim 1: 
The applicant recites "the centrifugal forces" in Line 4. There is insufficient antecedent basis for this limitation in the claim.
The applicant recites “a pendulum and two arcs with a quarter-circle size for each”. Size is not measure by “quarter-circle”. Therefore, the limitation is vague and indefinite.
The term “usable forms” in line 6 is a relative term which renders the claim indefinite. The term “usable forms” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2-13 are rejected based on the dependency from Claim 1.
Regarding Claim 2, the applicant recites “which all the details and parts of the invention are to be fixed”. It is not clear what are “all the details”. Therefore, the claim is vague and indefinite.
Claim 9 recites the limitation "the gradient in motion". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the permanent movement". There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, the applicant recites “where there are all details of this invention oscillate over the arcs and permanently move away from the fulcrum”. It is not clear what are “all details”. The claim also recites “the fulcrum”. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is vague and indefinite.
Regarding Claim 13, the applicant recites “where it increases the use of gravity”. It is not clear what “it” is referring to. Therefore, the claim is vague and indefinite.
The term “maximum benefit” in claim in line 3 is a relative term which renders the claim indefinite. The term “maximum benefit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 & 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2018/0119679).
Regarding Claim 1, Wu disclose an electric generator comprising: 
a means of rotating [oscillating pendulum-based power generation mechanism] (Claim 1), 
a pendulum [20] and two arcs [22] with a quarter-circle size for each [the weight of the other pendulum assemblies by a quarter and by three quarters of an arc perimeter of the weights respectively], to create the energy of the centrifugal forces, and means of extracting to capture the said energy, and means of conversion to change the said energy into usable forms [power generator] (FIG. 2, Claim 1-2).  
Regarding Claim 2, Wu disclose the generator of Claim 1 [see rejected Claim 1], 
as two of the curved arcs [22] are open up with a size of a quarter of a circle for each of them on which all the details and parts of the invention are to be fixed (FIG. 2, also refer to rejected Claim 1).  
Regarding Claim 3, Wu disclose the generator of Claim 1 [see rejected Claim 1] 
wherein the pendulum [20] is a hanging pendulum that does not reach the ground in the center of the machine is characterized by the fact that its bottom is heavier than above (FIG. 2).  
Regarding Claim 5, Wu disclose the generator of Claim 1 [see rejected Claim 1] 
further comprising two discrete discordant magnets [multiple first magnetic bars mounted around the inner surface of the at least one stationary base] (Claim 1).  
Regarding Claim 6, Wu disclose the generator of Claim 5 [see rejected Claim 5]
wherein, one of the magnet is placed under the pendulum and the other under the machine between the two iron walls [multiple first magnetic bars mounted around the inner surface of the at least one stationary base] (FIG. 2, Claim 1, Claim 4).    
Regarding Claim 7, Wu disclose the generator of Claim 5 [see rejected Claim 5] 
wherein the magnets, provide permanent movement of the pendulum [multiple first magnetic bars mounted around the inner surface of the at least one stationary base] (FIG. 2, Claim 1, Claim 4).  


Regarding Claim 11, Wu disclose the generator of Claim 1 [Claim 1], 
where the permanent movement of the arcs and the pendulum is used in the production of electricity [oscillating pendulum-based power generation mechanism of a power generator] (Claim 1).  
Regarding Claim 12, Wu disclose the generator of Claim 1 [see rejected Claim 1], 
where there are all details of this invention oscillate over the arcs and permanently move away from the fulcrum (FIG. 2, Claim 1).  
Regarding Claim 13, Wu disclose the generator of Claim 1 [see rejected Claim 1], 
where it increases the use of gravity in the production of electricity by using two repulsive magnets to obtain the maximum benefit in each movement of the pendulum to produce the electricity (FIG. 2, Claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469) 295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS C. PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832